Title: To Thomas Jefferson from Joseph Dougherty, 26 July 1805
From: Dougherty, Joseph
To: Jefferson, Thomas


                  
                     Dear Sir.
                     Washington: July 26. 1805
                  
                  Last evening I sent your 2 boxes together with one of Mr. Burwells. in care of a Mr. Bohn mercht. in Richmond. it was the only oppertunity I could find to send them. when I return’d from Occoquan I found in the stage office. Geor. Town. a bundle of boks for you perhaps from Mr. Reibelt Baltimore. If you chuse to have them sent to you it can be so. 
                  The family is all well
                  Sir your Hble. Sert.
                  
                     Jos. Dougherty
                     
                  
               